Citation Nr: 1213197	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-49 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The RO certified this appeal to the Board in January 2011.  In April 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in an April 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In February 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal of this determination. 

2.  Evidence submitted since the RO's April 2004 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and therefore raises a reasonable possibility of substantiating the issues on appeal.

3.  The more probative evidence of record shows that barotitismedia and scarring of the tympanic membranes, to include bilateral hearing loss is related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the April 2004 rating decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Evidence received since the April 2004 rating decision is new and material, and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  Residuals of barotitismedia and scarring of the tympanic membranes, to include bilateral hearing loss were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the pending claims. 

New and Material Evidence

The Veteran seeks to reopen his claims of service connection for bilateral hearing loss and tinnitus.  In an April 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran was informed of this decision in a letter sent the same month, but did not initiate an appeal.  The April 2004 rating decision subsequently became final.  38 U.S.C.A. § 7105. 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette  v. Brown, 8 Vet. App. 69   (1995). 

The Veteran's claim to reopen was received in October 2009.  The Veteran has submitted additional evidence in support of his application to reopen his service connection claims for bilateral hearing loss and tinnitus.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claims may be reopened for consideration on the merits. 

In support of his claims, the Veteran has submitted additional evidence in the form of two positive medical nexus opinions from his private physician.

This evidence is new, in that it was not previously submitted at the time of the April 2004 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current bilateral hearing loss and tinnitus were incurred during his active military service.  No such evidence was of record at the time of the prior denial.  This evidence is therefore new. 

Next, because this evidence suggests that the bilateral hearing loss and tinnitus were incurred during his active military service, it is material, as it relates to an unestablished fact necessary to substantiate the claims.  Specifically, private medical opinions from Dr. Z. dated in December 2009 and December 2010 link the Veteran's "current hearing problems" to his active military service.  This evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims. 

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claims of service connection for bilateral hearing loss and tinnitus must be reopened and considered on the merits.

Service Connection-Bilateral Hearing Loss

There is favorable and unfavorable medical opinion evidence that addresses the etiology of the Veteran's hearing loss.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran was afforded VA examinations in February 2004 and March 2004 to assess the existence and etiology of his claimed bilateral hearing loss and tinnitus.  The February 2004 VA audio examiner confirmed that the Veteran had bilateral hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The VA examiner discussed findings from the Veteran's service treatment records including the fact that the Veteran's hearing was within normal limits on separation in November 1968.  The examiner concluded that based on the Veteran's enlistment and separation examinations, the Veteran's hearing loss and tinnitus were not likely due to military noise exposure.  The examiner acknowledged, however, that there were numerous instances of ear problems documented in the Veteran's service records.  Notably, the opinion provided does not address whether any current hearing loss is otherwise etiologically related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later 'by submitting evidence that the current disability is causally related to service').

The March 2004 VA ear examiner similarly opined that the Veteran's hearing loss was not due to military exposure.  The examiner noted that the Veteran was a pilot, was cleared constantly to fly, and had good hearing on separation.  The examiner observed that the Veteran had a significant medical history of physical problems primarily probably related to lifestyle and significant weight gain.  The examiner maintained that the Veteran's hearing loss had increased significantly in the last three years and that most of his hearing loss was due to "tympanomastoidectomies due to chronic ear problems, which were not occurring during military years."  Significantly, however, in forming this conclusion, the examiner failed to address the "bilateral old scarring of tympanic membranes" noted on the Veteran's November 1968 military separation examination.  

In support of his claim, the Veteran submitted a December 2009 medical opinion from Dr. H.Z.  Dr. H.Z. reported that the Veteran had been seen since August 2000.  (Treatment records reflect that in August 2000 the Veteran underwent bilateral mastoidectomies and tympanoplasties and that it was reported that the Veteran had been using amplification since 1980.)  Dr. H.Z. maintained that given the history of bilateral barotraumas and treatment related to it during the Veteran's military service and subsequent treatment and surgeries related to complications arising from military service barotraumas; it would be reasonable to state that it was as likely as not that the Veteran's current hearing problems were related to the multiple episodes of barotitis media and arising complications from his time in service.  In a December 2010 letter, Dr. H.Z. reiterated further that given the history as provided in the Veteran's service treatment records that he reviewed, the Veteran experienced bilateral barotrauma during his military service.  He had treatment for and surgeries related to and arising from the complications due to repeated barotrauma.  Dr. H.Z. again concluded that it was reasonable to state that it was as likely as not that the Veteran's current hearing problems were related to the barotrauma, the barotitismedia and other arising complications from his time in the service.  

The Board accords greater probative value to the opinion provided by Dr. H.Z.  The VA examiners' opinions are deficient for reasons set forth above.  In contrast, the Board is persuaded by Dr. H.Z.'s opinion when considered with the other evidence of record.  Barotrauma is damage to the middle ear caused by unequal air pressure on the two sides of the eardrum.  See The Merck Manual Home Health Handbook (Barotrauma of the Ear (Barotitis Media or Aerotitis Media), Online Ed.).  Service treatment records and the DD Form 214 clearly show that the Veteran served as a pilot in service.  The service treatment records are replete with complaints of and treatment for ear blocks, decreased hearing, otitis media, barotitis, barotitismedia, retracted tympanic membrane, and fluid behind the tympanic membrane in connection with "rapid change in air pressure" from descents in flights.  The November 1968 separation examination report noted bilateral old scarring of the tympanic membranes.  Indeed, the March 2004 VA examiner ultimately recognized that the Veteran's hearing loss was the result of  tympanomastoidectomies due to chronic ear problems.  Thus, the Board is persuaded by Dr. H.Z.'s favorable credible opinion.  Also, the Veteran filed a claim for hearing loss; however, it is clear that a chronic hearing impairment did not have its onset in service but rather manifested after service as the result of barotrauma, barotitismedia, and injury to the tympanic membranes incurred in service.  The Board recognizes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Here, the Board finds that the correct scope of the disability for which the Veteran seeks service connection is residuals of barotitismedia and scarring of the tympanic membranes, to include bilateral hearing loss.  Accordingly, service connection for residuals of barotitismedia and scarring of the tympanic membranes, to include bilateral hearing loss is warranted. 


ORDER

The Veteran having submitted new and material evidence, his service connection claim for bilateral hearing loss is reopened.

The Veteran having submitted new and material evidence, his service connection claim for tinnitus is reopened.

Service connection for residuals of barotitismedia and scarring of the tympanic membranes, to include bilateral hearing loss is granted. 

REMAND

As for the tinnitus claim, the Board finds that certain development must be accomplished prior to any final determination by the Board. 

While the February 2004 VA examiner concluded that the Veteran's tinnitus was not likely due to military noise exposure, she noted at the outset that the etiology of the tinnitus was "unknown" and that an opinion could only be made out of speculation.  The VA examiner recommended an ear disease examination which prompted referral to the March 2004 VA examiner.  The March 2004 VA examiner provided no opinion on the tinnitus issue.  Similarly, Dr. H.Z. does not address the Veteran's tinnitus claim.  Given all of the foregoing and in light of the Board's recognition of service incurrence of barotraumas, barotitismedia, and scarring of the tympanic membranes, the Board finds that a new medical opinion must be obtained that considers all possible service etiologies for the claimed tinnitus. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claim file to an examiner with appropriate expertise and request that he/she provide an opinion as to the following: 

Is any current tinnitus at least as likely as not (i.e., 50 percent or greater probability) etiologically related to (i) in-service noise exposure, (ii) barotrauma, (iii) barotitismedia, and/or (iv) injury to the tympanic membranes?  The examiner must consider the Veteran's contentions, including whether his 
complaint of tinnitus is consistent with any of the foregoing exposures.  If the examiner is of the opinion that the tinnitus is a symptom of the Veteran's hearing loss, then the examiner should so expressly state. 

A rationale for the opinion advanced must be provided.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so. 

2.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


